t c memo united_states tax_court helen sophie schroeder petitioner v commissioner of internal revenue respondent docket no filed date helen sophie schroeder pro_se elizabeth patino and trevor t wetherington for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and accuracy-related_penalties on petitioner's federal_income_tax year deficiency dollar_figure big_number accuracy-related_penalties sec_6662 dollar_figure all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether various costs incurred during that were related to buildings used in petitioner's farming and breeding businesses may be deducted under sec_162 as ordinary and necessary business_expenses or must be capitalized under sec_263 as expenditures made pursuant to a general plan of capital improvements whether petitioner is entitled to an interest_expense_deduction in the amount of dollar_figure for the year petitioner concedes that she is not entitled to exemptions in the amounts of dollar_figure and dollar_figure for the years and respectively for her two minor children sara elizabeth obertein and mary jo louise obertein petitioner also concedes that she is not entitled to an exemption for her daughter mary jo louise obertein for respondent concedes that petitioner is entitled to an exemption for her daughter sara elizabeth obertein for respondent also concedes that petitioner is entitled to exemptions for her brother george heiman david schroeder for the years and respondent further concedes that petitioner is entitled to head_of_household filing_status for the years and respondent further concedes that petitioner is entitled to a dollar_figure interest_deduction in whether petitioner is entitled to costs of goods sold in the amounts of dollar_figure dollar_figure and dollar_figure for the years and respectively and whether petitioner is liable for accuracy-related_penalties under sec_6662 for negligence or disregard of rules or regulations findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the exhibits attached thereto is incorporated herein by this reference petitioner resided in rhodes michigan at the time the petition was filed petitioner owned two improved properties hereinafter referred to as the rhodes property and the whitefeather property that she used in her farming and breeding businesses the properties were located across the street from each other petitioner farmed hay and straw sold goats and pigs only and raised poodles and quarter horses for sale the rhodes property petitioner had leased the rhodes property since or petitioner purchased the rhodes property in from a longtime family friend whom she had taken care of during the last years of his life she paid dollar_figure and other noncash consideration for the property the total purchase_price is unknown when purchased the property consisted of acres a house a granary a large barn rhodes barn two chicken coops and a bee cellar collectively referred to as the rhodes buildings the rhodes barn is a wooden building built between and petitioner considered building a new barn on the rhodes property but could not get for any kind of reasonable money as much storage capacity as she had with the existing barn the rhodes barn was in basically good condition although it leaked and needed repair its foundation was solid the remainder of the rhodes property was in deplorable shape weeds and brush had grown and fences were in disrepair the chicken coops the bee cellar and the house were in such disrepair that petitioner had them demolished prior to making the outlays described below petitioner used the west end of the barn to stable horses the last time wood sealer had been applied to the rhodes barn was in or the barn's tin roof had been resilvered painted with a silver-colored coating also in or the barn doors had been caught several times by the wind and were damaged the back wall of the rhodes barn had been bowed out for over years petitioner admitted that it would eventually collapse if not repaired in petitioner resilvered the roof of the rhodes barn and replaced four or five of the approximately tin roof sections petitioner also replaced two structural support rods to partially fix the bowing out of the back barn wall repounded nails in the wood renailed the roof caulked the nail holes in the roof applied wood sealer and prepped and painted the outside of the barn with a red oil-based paint the structure of the barn was not altered the work done to the barn increased its hay storage capacity2 and enhanced the appearance of the property the granary roof also was fixed and the sides were treated and repainted in the same manner as the rhodes barn petitioner spent dollar_figure in to make repairs to make improvements on and demolish and remove buildings on the rhodes property she deducted the following expenses as repairs on her tax_return repair of rhodes barn roof preparation and painting of sides of rhodes barn repair and removal of debris from interior of rhodes barn repair of rhodes granary roof preparation and painting of sides of rhodes granary total dollar_figure big_number big_number big_number big_number big_number the dollar_figure cost of demolishing a house and a storage building and removing the debris was not deducted by petitioner petitioner also deducted dollar_figure in for the replacement of a water heater in a small house on the rhodes property at trial petitioner conceded that the dollar_figure cost of replacing two of the three structural support rods was a capital improvement the whitefeather property petitioner purchased the whitefeather property from her parents in for dollar_figure the property consists of acre sec_2 repairing the leaking roof allowed more hay to be stored and includes a large farmhouse a small three-room house that petitioner used as an office a chicken coop a garage a pump shed and a barn whitefeather barn to which a sheep shed and a cow stable were attached collectively referred to as the whitefeather buildings the whitefeather barn was built about or and was in usable condition petitioner has used the barn to store hay and stable horses for the last years petitioner could not remember the last time the whitefeather barn had been sealed or painted in petitioner resealed and painted the wood on the whitefeather barn installed new windows fixed the doors and roof divided a horse stall into two foaling stalls and demolished the sheep shed and the cow stable attached to the barn petitioner also had the chicken coop demolished the work on the roof of the barn included resilvering caulking replacing one or two of the approximately tin sections of the roof and reinstalling lightning rods although the work did not increase the whitefeather barn's storage capacity it did enhance its appearance petitioner deducted the following expenses as repairs to the whitefeather property on her tax_return repair roof of whitefeather barn preparation and painting of whitefeather barn total dollar_figure big_number big_number petitioner's invoice for the above described work was consistent with the description on her tax_return it made no reference to demolition dividing a stall into two foaling stalls or door and window repairs petitioner's record-keeping practices petitioner did not keep a formal set of books she would consolidate her paperwork on summary sheets at the end of the year or when she prepared her income_tax returns the summary sheets were prepared from receipts and entries in petitioner's pocket calendar after they were consolidated the records used to prepare the summary sheets went into the wood stove we found petitioner's testimony to be highly credible petitioner's interest_deduction petitioner deducted dollar_figure as interest_expense on a schedule c attached to her federal individual_income_tax_return respondent admits that petitioner paid dollar_figure to the state bank of standish in on an installment loan the proceeds of the installment loan were used to make some of the repairs described above on the whitefeather property petitioner paid interest to the michigan federal credit_union on a loan that was used to purchase a tractor a baler and other farm equipment however the amount of interest_paid to the michigan federal credit_union is not in the record petitioner borrowed dollar_figure from michael tuffnell in the spring of no cash payments were made on the tuffnell loan in although petitioner gave mr tuffnell about dollar_figure of hay and straw as payment toward the loan petitioner's cost of goods sold3 petitioner reported dollar_figure as cost_of_goods_sold on schedule f on her tax_return the dollar_figure represents the purchase_price of livestock and beef as follows magic horse pigs at dollar_figure each pigs at dollar_figure each beef at dollar_figure each goats at dollar_figure each goats at dollar_figure each total dollar_figure big_number big_number petitioner's math was in error the correct total should be dollar_figure petitioner bought magic from standish livestock sales in petitioner did not believe that she bought goats although she reported both the purchase and sale of goats on her tax_return petitioner did not report the sale of any pigs on her tax_return petitioner's cost_of_goods_sold petitioner calculated her cost_of_goods_sold on part iii of schedule c on her tax_return as follows inventory at beginning of year purchases cost of labor dollar_figure -0- -0- since respondent does not dispute that the items in question are allowable as cost_of_goods_sold if properly substantiated we will decide only whether adequate substantiation has been shown petitioner reported her business activities on schedule f in using the cash_method_of_accounting petitioner changed the nature of her business and reported it on schedule c in and using the accrual_method of accounting materials_and_supplies other costs subtotal less inventory at end of year total big_number big_number big_number big_number big_number petitioner calculated her beginning_inventory by taking the horses and dogs that she started the year with and assigning the following values to them crystal horse candy horse sparky dog wanda dog rascal dog buddy dog rose horse total dollar_figure big_number big_number petitioner recorded the total as dollar_figure petitioner assigned an estimated fair_market_value to crystal and candy based on replacement value crystal was purchased by petitioner's ex-husband for an unknown amount in candy was not purchased she was foaled by crystal sparky was purchased by petitioner in for dollar_figure wanda was purchased in by petitioner for dollar_figure rascal was purchased by petitioner in for dollar_figure buddy was purchased by petitioner in for dollar_figure rose was purchased by petitioner in for dollar_figure petitioner substantiated dollar_figure of the dollar_figure subtracted for materials_and_supplies on her cost_of_goods_sold schedule for through her testimony and summary sheets petitioner substantiated all of the dollar_figure subtracted for miscellaneous cost_of_goods_sold through her testimony and summary sheets petitioner calculated her ending inventory by taking the horses and dogs that she ended the year with and assigning the following values to them crystal horse sparky dog wanda dog buddy dog pups total dollar_figure big_number petitioner's cost_of_goods_sold petitioner calculated her cost_of_goods_sold on part iii of schedule c on her tax_return as follows inventory at beginning of year purchases cost of labor materials_and_supplies other costs subtotal less inventory at end of year total dollar_figure -0- big_number -0- big_number big_number big_number petitioner's beginning inventory is the same as her ending inventory the dollar_figure in purchases consists of the purchase of the horse rags petitioner substantiated the dollar_figure subtracted for materials_and_supplies through her testimony and summary sheets petitioner calculated her ending inventory by taking the horses and dogs that she ended the year with and assigning the following values to them crystal horse midnight horse rags horse winston horse dollar_figure sparky dog bubbles dog total big_number winston was the offspring of one of petitioner's foals there is no record of how midnight and bubbles were acquired opinion whether petitioner must capitalize costs related to buildings it is conceded by respondent that petitioner incurred costs for the rhodes and whitefeather properties in the amounts listed on her tax_return the issue is whether petitioner must capitalize those costs the line of demarcation between deductible repairs and additions to capital is of course obscure 266_f2d_374 3d cir affg tcmemo_1958_111 amounts expended for ordinary and necessary incidental repairs and maintenance may be deducted by a cash_basis taxpayer when paid while amounts incurred to permanently improve property or increase its value must be capitalized and depreciated over the useful_life of the improvement sec_162 sec_1_162-4 sec_1_263_a_-1 income_tax regs the court_of_appeals for the ninth circuit has summarized the difference as the often-litigated distinction between repair expenses and capital improvements has been characterized as the difference between keeping and putting a capital_asset in good condition the test which normally is to be applied is that if the improvements were made to put the particular capital_asset in efficient operating condition then they are capital in nature if however they were made merely to keep the asset in efficient operating condition then they are repairs and are deductible 831_f2d_833 9th cir revg tcmemo_1986_128 quoting 373_f2d_190 3d cir whether an expense is deductible or must be capitalized is a question of fact see 39_tc_333 the test is whether an expense materially enhances the value of property or appreciably prolongs the life of the property most of the expenditures at issue were for maintenance and repairs they simply kept the capital_asset in efficient operating condition prepping treating and painting wood repounding nails replacing a relatively small number of tin roof sheets sealing nail holes and painting roofs of buildings that were already in operating condition do not constitute capital improvements these expenditures simply restored the buildings to their previous condition without adding to the value of the buildings or prolonging their life in a way that require the expenditures to be treated as capital however replacing two support rods on the rhodes barn dividing a stall into two foaling stalls on the whitefeather barn and the installation of a water heater in the rhodes house are capital improvements also the costs of demolishing the sheep shed the cow stable and the chicken coop on the whitefeather property are nondeductible sec_280b respondent does not argue that all of the expenditures were capital improvements but as part of a general plan of rehabilitation she argues that all of the expenditures nevertheless must be capitalized in 400_f2d_686 10th cir the court_of_appeals for the tenth circuit stated the courts have superimposed upon the criteria in the commissioner's repair regulation an overriding precept that an expenditure made for an item which is part of a general plan of rehabilitation modernization and improvement of the property must be capitalized even though standing alone the item may appropriately be classified as one of repair whether the plan exists and whether a particular item is part of it are usually questions of fact to be determined by the fact finder based upon a realistic appraisal of all the surrounding facts and circumstances including but not limited to the purpose nature extent and value of the work done eg whether the work was done to suit the needs of an incoming tenant or to adapt the property to a different use or in any event whether what was done resulted in an appreciable enhancement of the property's value fn ref omitted petitioner continued to use the two barns and the granary for the same business purposes after the repairs as she did before the repairs the capital expenditures to install support rods and a water heater to divide a stall into two foaling stalls and to demolish a sheep shed and a cow stable were not substantial the only substantial capital expenditures were dollar_figure for demolition of a house and a storage building and removal of debris on the rhodes property these costs were not deducted by petitioner and do not relate to any building that was repaired to our knowledge every case in which the rehabilitation doctrine has been applied to date has involved substantial capital improvements and repairs to the same specific asset usually a structure in a state of disrepair moss v commissioner supra pincite fn ref omitted in kaonis v commissioner tcmemo_1978_184 affd without published opinion 639_f2d_788 9th cir we separated capital expenditures from repairs and allowed the taxpayer a deduction for the repairs to a rental house specifically we found that the taxpayer's expenses for painting and cleaning restored the property to its previous condition and thus were deductible we declined to apply the rehabilitation doctrine because the property was tenantable and generally suitable for its use in the trade_or_business id here likewise the two barns and the granary were suitable for use in petitioner's trade_or_business prior to the repairs they had been used by petitioner for over years respondent points out that the repairs to the rhodes barn increased its capacity to store hay in 37_tc_559 affd in part and revd in part on other grounds 323_f2d_166 9th cir the taxpayer a brewery made some capital improvements to its plant and equipment most of the improvements were designed to increase productive capacity so that the brewery could fill increasing demand the commissioner argued that certain expenses deducted by the taxpayer should have been capitalized because they were part of a general betterment program id pincite however we declined to apply the rehabilitation doctrine because the brewery was in operating condition and use during the taxable years in question and had been for several years before id pincite in this case as was true in kaonis and keller petitioner's property was generally suitable for its intended use also the structure of the rhodes barn was not altered however petitioner must capitalize the dollar_figure paid for installing the two supporting rods in the rhodes barn petitioner must also capitalize the cost of dividing the stall into two foaling stalls and demolishing the sheep shed the cow stable and the chicken coop on the whitefeather property the invoice for this work did not itemize these expenses therefore we will make an allocation based on the information available to us we find that of the dollar_figure spent by petitioner on the whitefeather buildings dollar_figure must be capitalized and added to petitioner's basis in the whitefeather land and dollar_figure must be capitalized as the cost of creating the two foaling stalls sec_280b petitioner's interest_deduction petitioner's burden of proving that respondent's determinations in her deficiency_notice are erroneous includes the burden of substantiation see 65_tc_87 affd per curiam 540_f2d_821 5th cir deductions are a matter of legislative grace petitioner has the burden of showing that she is entitled to any deduction claimed 292_us_435 sec_6001 requires taxpayers to maintain adequate_records from which their tax_liability may be determined 92_tc_661 respondent conceded that petitioner paid dollar_figure to the state bank of standish in on an installment loan petitioner's testimony established that the interest was an ordinary_and_necessary_expense of carrying on her trade_or_business consequently the dollar_figure is deductible sec_162 petitioner has failed to establish that she is entitled to the remaining portion of the claimed interest_deduction although we believe that petitioner borrowed money from the michigan federal credit_union for use in her trade_or_business she has not proven the amount we cannot use the rule_of 39_f2d_540 2d cir to estimate the interest_deduction because we must have some basis in fact upon which an estimate may be made 85_tc_731 without such basis any allowance would amount to unguided largesse 245_f2d_559 5th cir petitioner's costs of goods sold respondent argues on brief that petitioner has not substantiated other deductions on her tax returns for and the propriety of these deductions is not at issue as respondent failed to raise these issues in her notice_of_deficiency or in her pleadings generally we will not consider issues that are raised for the first time at trial or on brief 92_tc_376 affd 920_f2d_1196 5th cir respondent has disallowed petitioner's costs of goods sold for and petitioner bears the burden of proving that she is entitled to the claimed costs of goods sold rule a 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 petitioner has met her burden_of_proof as to the claimed costs of dollar_figure for the horse magic and dollar_figure for beef however petitioner has not met her burden with respect to her claimed costs for goats and pigs although petitioner subtracted dollar_figure for pigs on her cost_of_goods_sold schedule she reported no gross_receipts from the sale of pigs since there was no sale of pigs reported on the tax_return cost_of_goods_sold for pigs is not allowable for that year petitioner's testimony showed that she was confused as to whether she had mislabeled the sale of pigs as the sale of goats petitioner's return showed the purchase and sale of goats petitioner testified that she never owned that many goats since petitioner cannot establish what was sold she is not entitled to cost_of_goods_sold for those items accordingly petitioner's total cost_of_goods_sold for is dollar_figure petitioner assigned values to some animals in her beginning and ending inventory based on her estimates of their fair market values which is ordinarily an improper method of valuing inventory where there is no showing that fair_market_value was lower than cost petitioner had checked the box on her schedule c to value inventory at cost we find petitioner's beginning and ending inventory for to be as follows beginning ending inventory inventory crystal horse -0- -0- candy horse -0- -0- sparky dog dollar_figure dollar_figure wanda dog rascal dog buddy dog rose horse -0- pups -0- -0- big_number total since petitioner substantiated dollar_figure of materials and supplies6 and dollar_figure of miscellaneous costs her total allowable costs for are dollar_figure dollar_figure big_number big_number - petitioner again assigned values to some animals in her beginning and ending inventory based on her estimates of their fair_market_value an improper method of valuing inventory in the circumstances petitioner's method_of_accounting as established in her tax_return was to value inventory at cost we therefore find petitioner's beginning and ending inventory for to be as follows see supra note beginning ending inventory inventory crystal horse -0- -0- midnight horse -0- -0- rags horse -0- dollar_figure winston horse -0- -0- sparky dog dollar_figure wanda dog buddy dog bubbles -0- -0- pups -0- -0- total big_number since petitioner substantiated dollar_figure of materials_and_supplies and dollar_figure of purchases her total allowable costs for are dollar_figure dollar_figure - big_number sec_6662 accuracy-related_penalty sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 such as negligence or disregard of rules or regulations respondent determined that the entire underpayment of petitioner's tax was due to negligence or intentional disregard of rules or regulations sec_6662 as is the case of the predecessor section covering the addition_to_tax for negligence sec_6653 petitioner bears the burden_of_proof on the penalties in issue rule a 85_tc_934 negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances neely v commissioner supra disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs the accuracy-related_penalties of sec_6662 do not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether petitioner acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner has conceded that she failed to keep accurate books_and_records that she incorrectly claimed exemptions for her children and that she should not have deducted the cost of installing the supporting rods petitioner has offered no evidence that she was not negligent in determining her cost_of_goods_sold using fair market values rather than cost or in deducting the costs of demolition on the whitefeather barn to the extent that respondent has prevailed on the underlying issues her corresponding determination of the applicable penalties is sustained to reflect the foregoing and concessions of the parties decision will be entered under rule
